Citation Nr: 1038738	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to obesity caused by service-connected 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
hip disability, and if so, whether service connection should be 
granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
hip disability, and if so, whether service connection should be 
granted.

4.  Entitlement to an increased rating for status post right 
total knee arthroplasty, currently evaluated as 30 percent 
disabling.

5.  Entitlement to an increased rating for right fifth metatarsal 
periostitis, currently evaluated as 10 percent disabling.

6.  Entitlement to a total rating based on unemployability due to 
service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to October 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

The issues of entitlement to increased ratings for status post 
right total knee arthroplasty and right fifth metatarsal 
periostitis, as well as for a total rating based on 
unemployability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Diabetes mellitus is not related to the service-connected 
right knee disability.  

2.  In a November 1992 rating decision, the RO denied service 
connection for a right hip condition; the Veteran did not appeal.

3.  In a January 2004 rating decision the RO denied service 
connection for a left hip condition and declined to reopen the 
claim for a right knee condition; the Veteran did not appeal.

4.  The evidence received since the January 2004 rating decision 
is not cumulative or redundant of evidence previously of record, 
and relates to an unestablished fact necessary to substantiate 
the claims of entitlement to service connection for right and 
left hip disabilities.

5.  The Veteran's right and left hip disabilities are not related 
to the service-connected right knee disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is not proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).

2.  The January 2004 rating decision is final.   38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2010).

3.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for right and left 
hip disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

4.  The right and left hip disabilities are not proximately due 
to or the result of service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

In light of the Board's reopening of the Veteran's claim of 
entitlement to service connection for PTSD, further discussion of 
VA's duties to notify and assist with respect to this issue is 
not required.

With respect to the remaining issues decided herein, the Board 
notes that letters in February and June 2007 advised the Veteran 
of the evidence and information necessary to support a claim of 
entitlement to service connection.  This letter listed the 
evidence of record and told the Veteran how VA would assist him 
in obtaining additional relevant evidence.  He was also advised 
of the manner in which VA determines disability ratings and 
effective dates.

In July 2008 the Veteran was advised of the evidence and 
information necessary to establish service connection on a 
secondary basis.  

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that she was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, VA and private medical 
records have been associated with the record.  Records from the 
Social Security Administration have also been obtained.  A VA 
examination has been conducted with regard to the Veteran's claim 
for a bilateral hip disability.  The Board finds that the 
examination was adequate, in that it was conducted by a neutral, 
skilled provider who reviewed the claims file and offered a 
rationale for his conclusions.  The Veteran has not otherwise 
identified any additional evidence or information which could be 
obtained to substantiate the claims.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations.  

The Board acknowledges that the Veteran has not been afforded a 
VA medical examination regarding his claim of entitlement to 
service connection for diabetes.  However, the Board finds that a 
VA examination is not necessary in order to decide this claim.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the 
Court held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  Id. at 81.  In Duenas, the 
Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the Veteran has persistent 
or recurrent symptoms of the claimed disability and (2) indicates 
that those symptoms may be associated with his active military 
service.

As will be discussed below, the Board finds that there is no 
competent medical evidence indicating that diabetes is related to 
the Veteran's service-connected right knee disability.  For this 
reason, a medical examination is not warranted.  See 38 C.F.R. § 
3.159(c)(4)(i).

In this regard, the Board is cognizant that there are instances 
in which lay testimony can serve to establish an association 
between service and the claimed disability for the purpose of 
satisfying the criteria of McLendon.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  For example, a lay person may be competent 
to offer testimony on certain medical matters, such as describing 
symptoms observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay testimony 
as to a continuity of symptomatology can satisfy the requirements 
of McLendon.  However, the Board finds that a lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking his claimed diabetes to his 
service-connected right knee disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, this 
is not a case in which the Veteran and his representative's lay 
beliefs alone can serve to establish any association between the 
claimed disorder and a service-connected disability. 

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

The Veteran seeks service connection for diabetes.  He maintains 
that his right knee disability has precluded activity, which has 
led to his obesity, and that his diabetes is caused by obesity.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2010).  This includes 
disability made chronically worse by service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
notes that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre- aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made. This had not been 
VA's practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

VA treatment records reflect a diagnosis of diabetes.  An August 
2001 record indicates that the diagnosis had been made five or 
six years previously.  More recent records reflect that the 
Veteran had been insulin dependent since 1995.  In April 2008 the 
Veteran requested assistance from VA with weight loss, having 
been told by a private provider that he must lose weight to 
undergo right hip surgery.  Subsequently, he was counseled with 
respect to his diet.  The provider noted the Veteran's report 
that he could not work out very much due to knee pain but that he 
was going to pursue participation in water aerobics.  

Having carefully reviewed the evidence pertaining to this claim, 
the Board finds that service connection for diabetes is not 
warranted.  While the Veteran maintains that he is obese due to 
his service connected knee disability and that this is the cause 
of his diabetes, he has neither submitted nor identified 
competent evidence expressing such a relationship.  In that 
regard, the Board observes that while Veteran is competent to 
report the onset of symptoms and the circumstances surrounding 
such, he is not competent to state whether his diabetes is 
related his service-connected knee disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board finds 
that the etiology of this claimed disability is far too complex a 
medical question to lend itself to the opinion of a layperson.

In summary, there is no competent evidence which relates the 
Veteran's diabetes to a service-connected disease or injury.  As 
such, the preponderance of the evidence is against the claim for 
service connection for hypertension, and the claim is denied.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As noted, a November 1992 rating decision denied service 
connection for a right hip disability.  The RO concluded that 
there was no direct relationship between the right hip disability 
and the right knee disability.

The relevant evidence of record at the time of the November 1992 
rating decision included the report of an October 1992 VA 
examination report.  The examiner noted that there was some 
calcification superior to the right hip region and a defect in 
the anterior iliac crest which was the donor site for a bone 
graft.  He noted mild narrowing consistent with degenerative 
joint disease at the left hip.  He concluded that there was no 
direct relationship between the degenerative changes in the right 
hip and subsequent surgery to the right knee.  

In January 2004 the RO denied service connection for a left hip 
disability, concluding that there was no medical evidence showing 
a left hip disability secondary to  his service-connected right 
knee disability.  The RO also declined to reopen the Veteran's 
claim of entitlement to service connection for a right hip 
disability, concluding that there was no evidence that the right 
hip disability was secondary to his right knee disability.  

At the time of the January 2004 rating decision, no evidence 
referable to the Veteran's hips had been added to the file.

The Veteran sought to reopen his claims in October 2007.  
Evidence added to the record in support of his petition to reopen 
includes private treatment records reflecting treatment for 
bilateral hip complaints.  The Veteran underwent right total hip 
replacement in June 2008.  Left total hip replacement was carried 
out in October 2008.

A February 2008 letter from W.S.B., M.D. indicates Dr. B's 
opinion that the Veteran's altered gait due to his arthritic knee 
had placed increased stress on his hips and that the hip 
disabilities were aggravated.

Upon careful review, the Board has determined that new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for right and left hip 
disabilities.  Dr. B. has opined that the current hip 
disabilities have been aggravated by the Veteran's service-
connected right knee disability.  This evidence cures the 
evidentiary defects identified by the RO in its denial of the 
Veteran's claims.  Therefore, the claims of entitlement to 
service connection for right and left hip disabilities are 
reopened.

However, service connection remains denied.  While the Board 
acknowledges that a positive opinion is of record, a subsequent 
VA examiner also entered an opinion regarding the etiology of the 
Veteran's bilateral hip disability.  On VA examination in May 
2008, the examiner noted that although the claims file was not 
available, the Veteran did supply him with some private treatment 
notes, to include one from Dr. B.  Following physical 
examination, the diagnoses were degenerative arthritis of the 
right hip and status post left total hip arthroplasty for 
degenerative joint disease with polyethylene wear and need for 
replacement.  He noted that he had no information regarding the 
Veteran's baseline and therefore could only speculate as to what 
that might be; he declined to speculate.  He acknowledged the 
private opinion that the Veteran's hips were aggravated by his 
knee, but stated that the Veteran obviously had a propensity 
toward degenerative changes in the hips pat the normal or usual.  
He opined that such would have occurred in time without any right 
knee problem.  He opined that it was less likely than not that 
the hip degenerative change was caused by the service-connected 
right knee.  

Following review of the claims file in September 2008, the VA 
examiner provided an addendum.  He noted that he had reviewed the 
Veteran's history to include records from private physicians.  He 
concluded that he was unable to report a baseline since there was 
nothing which would indicate disease prior to the Veteran's 
reported onset of hip problems in 1987.  He opined that the 
Veteran had been quite heavy and was currently 290 pounds with a 
body mass index of 40.6, and had been obese throughout his adult 
life, and that such was a major contributory factor for his 
development of degenerative joint disease.  He reiterated that he 
was unable to provide a baseline and that therefore, the 
Veteran's degenerative arthritis occurred without influence of 
his knee disability.  He indicated that he could not say that the 
hip arthritis progressed past normal degeneration due to his 
knee.  He concluded that the degenerative disease was based on 
normal aging, use, and obesity.  

There is clearly a conflict in the competent evidence of record 
regarding whether the Veteran's hip disabilities are related to 
his service-connected right knee disability.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When 
adequately explained, the Board is free to favor one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).  
Here, the Board finds that the opinion of the VA examiner is most 
probative of this question.  This physician, following review of 
the entire claims file, to include the opinion of Dr. B., 
concluded that the Veteran's hip disabilities were independent of 
his right knee disability and were based on normal aging, use, 
and obesity.  In assigning high probative value to the VA 
examiner's reports, the Board notes that he specifically 
discussed the relevant findings, discussed the Veteran's recorded 
and reported history, and conducted a complete examination.  Dr. 
B's statement, however, did address the relationship between the 
claimed hip disabilities and his service-connected disability, 
but did not discuss the possible impact of other factors 
identified by the VA examiner, such as age, use, and obesity.  
Therefore, while Dr. B.'s statement is certainly of probative 
value, the Board finds the VA examiner's opinion to ultimately be 
of greater weight as it appears to be based on a more 
comprehensive consideration of the Veteran's history.

The Board has also again considered the Veteran's statements with 
respect to the etiology of his bilateral hip disability, and 
observes that while Veteran is competent to report the onset of 
symptoms and the circumstances surrounding such, he is not 
competent to state whether this disability is related his 
service-connected knee disability.  See Jandreau, 492 F.3d at 
1377 (explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  The Board finds that the etiology of this claimed 
disability is far too complex a medical question to lend itself 
to the opinion of a layperson.

In summary, the competent and probative evidence demonstrates 
that the Veteran's bilateral hip disability is not related to a 
service-connected disease or injury.  As such, the preponderance 
of the evidence is against the claim for service connection for 
hypertension, and the claim is denied.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

New and material evidence having been received, the petition to 
reopen the claims of entitlement to service connection for right 
and left hip disabilities is granted.

Entitlement to service connection for a right hip disability is 
denied.

Entitlement to service connection for a left hip disability is 
denied.


REMAND

The Veteran was most recently afforded a VA examination of his 
right foot in July 2007.  At that time, the examiner stated that 
the Veteran had no complaints referable to his feet.  Since then, 
the Veteran has indicated that he has experienced problems with 
his feet.  In January 2008 he submitted a November 2007 VA 
treatment record indicating his report of right foot pain.  X-
rays revealed no acute fracture or dislocation, but did note pes 
planus and a plantar calcaneal spur.  In December 2007 he 
complained of a burning, throbbing pain on the top of his foot.  
In his November 2008 substantive appeal, the Veteran stated that 
his right foot disability was painful and interfered with his 
ability to stand for long periods.

Regarding his right knee disability, the Veteran was most 
recently afforded a VA examination in May 2008.  The examiner 
noted zero degrees of extension and 102 degrees of flexion.  He 
did not indicate whether there was pain with motion, but did note 
that attempts at squatting were painful.  The Board additionally 
notes that the Veteran has subsequently reported that he 
experiences exquisite pain and instability of his right knee.  

The Veteran's reports, both to medical providers and to the 
Board, suggest worsening of his service-connected right foot and 
knee disabilities.  As such, the Board has determined that 
additional examinations should be carried out.

The Board notes that further development and adjudication of the 
Veteran's claims may provide evidence in support of his claim for 
TDIU.  The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination on 
that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn could 
render any review of the decision on the other claim meaningless 
and a waste of appellate resources, the claims are inextricably 
intertwined.

In light of the above discussion, additional development of the 
record is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
severity of his serve-connected right fifth 
metatarsal periostitis and right knee 
disability.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
should also elicit a complete history, the 
pertinent details of which should be 
included in the examination report.

Following examination of the Veteran and 
review of the claims file, the examiner 
should identify all currently present 
manifestations referable to the Veteran's 
right foot and knee.  

Regarding symptoms experienced in the 
Veteran's right foot, the examiner should 
specifically state whether each is related 
to the right fifth metatarsal periostitis, 
or to some other cause.  

With respect to the Veteran's right knee, 
the examiner should specifically state 
whether there is instability.  The examiner 
should also indicate whether the residuals 
of the Veteran's prosthesis include severe 
painful motion or weakness in the affected 
extremity.  

Generally, the examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should indicate the point at which 
pain or any other factor limits motion. 

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


